DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
the data collection module is a data storage device or a memory device, the memory device being a random access memory;
the control unit is a data processing unit/processor/central processing unit; 
the communication module is a module configured to communicate using one or more of a USB cable connection, a serial cable connection, an RF communication protocol, an infrared communication protocol, a Bluetooth protocol, or an 802.11x communication protocol;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed Specification fails to define a “wear period” as beginning when an analyte sensor is initialized to begin generating analyte data and ending when the analyte sensor no longer generates the analyte data. The specification provides no specific definition of a “wear period”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7-10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al.’651 (US Pub No. 2006/0142651 – previously cited) in view of Jin et al.’365 (US Pub No. 2004/0186365 – cited by Applicant) further in view of Alpert et al.’621 (US Pub No. 2003/0216621 – previously cited).
Regarding claims 1 and 3, Figure 17A of Brister et al.’651 discloses an analyte monitoring system, the system comprising: a transcutaneous analyte sensor 10 configured to be positioned at least in part in contact with a fluid under a skin layer and to generate analyte data over a wear period (sections [0466-“During the initialization of the sensor, prior to initial calibration, the receiver receives and stores the sensor data, however it can be configured to not display any data to the user until initial calibration and, optionally, stabilization of the sensor has been established.”, and the time period after the sensor’s sensor life has been reached as discussed in section [0652]: “Accordingly, when the licensed (or prescribed) sensor duration and/or number of sensor insertions has been met, the receiver is configured to disable the “obtaining of information” (e.g., disabling display of the sensor data and/or any other method such as described above). In some embodiments, the sensor can continue to collect and store data after the sensor system has disabled “obtaining of information.”).
Brister et al.’651 discloses all of the elements of the current invention, as discussed above, except for the wear period beginning when the analyte sensor is initialized to begin generating the analyte data and ending when the analyte sensor no longer generates the analyte data. Jin et al.’365 teaches a similar continuous glucose monitoring system wherein a receiver either displays analyte data accrued during an entirety of a wear period in real time (the wear period being the time between when an analyte sensor starts generating analyte data and when the analyte sensor stops generating analyte data), or does not display the analyte data during the entirety of the wear period, the analyte data instead only being displayed when requested by a user of the receiver (section [0061]). It would have been obvious to one 
Brister et al.’651 in view of Jin et al.’365 discloses all of the elements of the current invention, as discussed above, except for the receiver being configured to display information related to the analyte monitoring system. Alpert et al.'621 teaches a medical monitoring system that displays operational status information of the system in order to provide an indication to a user of the status of the system and of a possible corrective action when the operational status indicates an error (section [0053]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Brister et al.’651 to include displaying operational status information of the system during the wear period, as taught by Alpert et al.'621, since it would indicate to a user when a system error is occurring, and would provide possible corrective action.
Regarding claim 5, Brister et al.’651 discloses all of the elements of the current invention, as discussed above, except for the receiver being configured to display user profile information. Alpert et al.’621 teaches displaying user profile information on the display of a medical monitoring system (section [0052]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the receiver of Brister et al.’651 to be configured to display user profile information, as taught by Alpert et al.’621, as it would merely be combining prior art elements according to known methods to yield predictable results. The modification to Brister et al.’651 would allow the user of the system to ensure that the information being displayed is specific to the particular user.

Regarding claims 8 and 9, the data stored and communicated is calibrated analyte data (sections [0124], [0141], [0176], and [0508] of Brister et al.’651). 
Regarding claim 10, Figure 17A of Brister et al.’651 discloses a secondary receiver 180 operatively coupled to the communication module and configured to receive the analyte data, wherein the secondary receiver is configured to display the analyte data (sections [0499] and [0514]  - the analyte data must be displayed in order for the downloaded historical data to be retrospectively analyzed by the patient or physician). Furthermore, Brister et al.’651 discloses that the remote device 180 can be any device that interfaces or communicates with the analyte monitoring device, including a computer or a personal digital assistant (sections [0499] and [0514]), each of which has a display screen. Official notice is taken that it is well known in the art for a display to be provided on a remote device in order to display information to a remote medical professional, thereby allowing further analysis by the remote medical professional (see for example paragraph [0213] of Stafford'268 - US Pub No. 2008/0033268, the ABSTRACT of Evers et al.’638 – USPN 5,558,638, paragraph [0077] of Mault et al.’113 - US Pub No. 2003/0208113, paragraph [0102] of Bernstein et al.’225 – US Pub No. 2011/0213225, and col. 18, lines 5-11 of Bibian et al.’512 – USPN 8,538,512 – all previously cited). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brister et al.’651 to include providing a retrospective display of the downloaded monitored analyte levels on the remote device as this is well known in the art and would allow further analysis of the data by a remote medical professional.
Regarding claim 20, Brister et al.’651 discloses that the sensor may collect data for 2 to 30 days (section [0650]).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al.’651 in view of Jin et al.’365 further in view of Alpert et al.’621, as applied to claim 1, further in view of Teller et al.’586 (US Pub No. 2002/0019586 – previously cited).
Brister et al.’651 in view of Jin et al.’365 further in view of Alpert et al.’621 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the communication module being configured to communicate with the receiver using a Bluetooth communication protocol. Teller et al.’586 discloses an RF transceiver and RF receiver that employ Bluetooth technology as their wireless transmission protocol (section [0112]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the RF transceiver and RF receiver of Brister et al.’651 to employ Bluetooth technology as their wireless transmission protocol, as taught by Teller et al.’586, since it would merely be combining prior art elements according to known methods to yield predictable results.
Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al.’651 in view of Jin et al.’365 further in view of Alpert et al.’621, as applied to claim 1, further in view of Saidara et al.’332 (US Pub No. 2005/0038332 – previously cited).
Brister et al.’651 in view of Jin et al.’365 further in view of Alpert et al.’621 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the information related to the analyte monitoring system that the receiver unit is configured to display comprising an elapsed duration of the wear period (which is also information related to a duration of data collection by the analyte monitoring system). Saidara et al.’332 teaches displaying an elapsed duration of a wear period of a glucose sensor (Figure 6C, “Total Time”). Saidara et al.’332 discloses providing a simple distribution of sensor values as they provide a very powerful tool, and further teaches that awareness of a total time provides perspective for reviewing the percentage distribution data (sections [0169-0170]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the analyte 
It is noted that the “total time” taught by Saidara et al.’332 is operational status information related to the analyte monitoring system, not analyte data, and thus, would be displayed in real-time without request from the user of the receiver. 

Response to Arguments
With regard to the prior art rejections of the claims, Applicant's arguments filed 17 June 2021 have been fully considered and are persuasive. The reference of Jin et al.’365 has been incorporated into the prior art rejections to cover the newly amended definition of the “wear period”. Regarding the interpretation of certain claim limitations under 35 U.S.C. 112, sixth paragraph, Applicant’s statement that 35 U.S.C. 112, sixth paragraph, does not apply to the claim terms identified in the Office action is not persuasive. 35 U.S.C. 112, sixth paragraph, is appropriate when a claim recites a generic structural placeholder, the placeholder not being modified by any further structural language, and the structural placeholder being configured to form a function. “data collection module”, “control unit”, and “communication module” are all generic placeholders that are not modified by further structure, and each element is recited as performing a function. Therefore, the terms are interpreted under 35 U.S.C. 112, sixth paragraph. Applicant’s amendment to claim 4 has overcome the previous 35 U.S.C. 112, second paragraph, rejection of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goode, Jr. et al.’463 (US Pub No. 2005/0027463 – previously cited) teaches an analyte monitoring system comprising each element of claim 1, with the exception of a receiver unit configured to display information related to the analyte monitoring system. Saidara et al.’332 also teaches a receiver unit configured to display information related to an analyte monitoring system, the information including the operational status of the monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791